Exhibit 10.18

 

M-Foods Holdings, Inc.

 

Amended and Restated

2003 Stock Option Plan

 

SECTION 1. Purpose. The purposes of the M-Foods Holdings, Inc. Amended and
Restated 2003 Stock Option Plan (the “Plan”) are to promote the interests of
M-Foods Holdings, Inc. and its direct and indirect stockholders by (i)
attracting and retaining exceptional officers and key employees to the Company
and its Subsidiaries and (ii) enabling such individuals to participate in the
long-term growth and financial success of the Company and its Subsidiaries. The
Plan is a compensatory benefit plan within the meaning of Rule 701 of the
Securities Act and, unless and until the Company is subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, the issuance of options
to purchase Common Stock pursuant to the Plan and the issuance of Common Stock
pursuant to such options is intended to qualify for the exemption from
registration under the Securities Act provided by Rule 701. Grants of
“nonqualified stock options” or “incentive stock options” may be made under the
Plan.

 

SECTION 2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:

 

“Affiliate” shall mean any entity that, directly or indirectly, is controlled
by, controls or is under common control with, the Company.

 

“Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Option, which may, but need not, be
executed or acknowledged by a Participant.

 

“Board” shall mean the Board of Directors of the Company.

 

“Cause” shall have the meaning set forth in a Participant’s Management Unit
Subscription Agreement. If the Participant has not entered into a Management
Unit Subscription Agreement, “Cause” shall have the same meaning ascribed to
such term in any employment or severance agreement then in effect between
Participant and the Company or one of its Subsidiaries or, if no such agreement
containing a definition of “Cause” is then in effect, shall mean (i) the
continued failure of the Participant to perform substantially the Participant’s
duties with the Company or one of its Affiliates (other than any such failure
resulting from incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to the Participant by the Board
which specifically identifies the manner in which the Board believes that the
Participant has not substantially performed the Participant’s duties; (ii) the
engaging by the Participant in illegal conduct or gross misconduct which is
materially and demonstrably injurious to the Company or one of its Affiliates;
or (iii) the indictment, prosecution or conviction of a felony or guilty or nolo
contendere plea by the Participant with respect thereto.



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Committee” shall mean the compensation committee of the Board, or such other
committee of the Board as may be designated by the Board to administer the Plan.

 

“Common Stock” shall mean shares of common stock of the Company, par value $.01
per share.

 

“Company” shall mean M-Foods Holdings, Inc., a Delaware corporation, and (except
to the extent the context requires otherwise) any subsidiary company of M-Foods
Holdings, Inc. as such term is defined in Section 424(f) of the Code.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” unless otherwise defined in Participant’s Award Agreement,
shall mean the fair value of the Common Stock as determined in good faith by the
Committee (without taking into account the effect of any contemporaneous
repurchase of Common Stock at less than Fair Market Value under a Company
repurchase right).

 

“Investors” shall mean Michael Foods Investors, LLC, a Delaware limited
liability company.

 

“Management Unit Subscription Agreement” shall mean any Management Unit
Subscription Agreement between Investors and the Participant, unless the
Participant has not entered into a Management Stock Purchase and Unit
Subscription Agreement.

 

“Option” shall mean a right to purchase Option Shares from the Company that is
granted under Section 6 of the Plan.

 

“Option Shares” shall mean (i) shares of Common Stock granted pursuant to the
Plan, (ii) all adjusted shares of Common Stock received as a result of
adjustments pursuant to Section 4(b) hereof or (iii) all shares of Common Stock
issued with respect to the Common Stock referred to in clause (i) above by way
of stock dividend or stock split or in connection with any conversion, merger,
consolidation or recapitalization or other reorganization affecting the Common
Stock. Option Shares shall continue to be Option Shares in the hands of any
holder other than the Participant (except for the Company), and each such
transferee thereof shall succeed to the rights and obligations of a holder of
Option Shares hereunder.

 

“Participant” shall mean any officer or key employee of the Company or its
Subsidiaries who has been selected to participate in the Plan by the Committee
or the Board. A Person shall remain a Participant under this Plan as long as
such Person holds Options or Option Shares.

 

2



--------------------------------------------------------------------------------

“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or political subdivision thereof or other entity.

 

“Plan” shall mean this M-Foods Holdings, Inc. Amended and Restated 2003 Stock
Option Plan.

 

“Public Offering” means a sale of Common Stock to the public in an offering
pursuant to an effective registration statement filed with the SEC pursuant to
the Securities Act, as then in effect, provided that a Public Offering shall not
include an offering made in connection with a business acquisition or
combination or an employee benefit plan.

 

“Sale of the Company” means the consummation of a transaction, whether in a
single transaction or in a series of related transactions that are consummated
contemporaneously (or consummated pursuant to contemporaneous agreements), with
any other Person or group of related Persons on an arm’s-length basis other than
an affiliate of THL, pursuant to which such party or parties (a) acquire
(whether by merger, stock purchase, recapitalization, reorganization,
redemption, issuance of capital stock or otherwise) more than 50% of the voting
stock of the Company or (b) acquire assets constituting all or substantially all
of the assets of the Company and its Subsidiaries on a consolidated basis;
provided, however, that in no event shall a Sale of the Company be deemed to
include any transaction effected for the purpose of (i) changing, directly or
indirectly, the form of organization or the organizational structure of the
Company or any of its Subsidiaries or (ii) contributing stock to entities
controlled by the Company.

 

“SEC” shall mean the Securities and Exchange Commission or any successor thereto
and shall include the staff thereof.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Subsidiary” shall mean any entity that, directly or indirectly, is controlled
by the Company.

 

“THL” shall mean Thomas H. Lee Equity Fund V, L.P., and any of its Affiliates.

 

SECTION 3. Administration. (a) The Plan shall be administered by the Committee.
Subject to the terms of the Plan, any Award Agreement and applicable law, and in
addition to other express powers and authorizations conferred on the Committee
by the Plan, the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the

 

3



--------------------------------------------------------------------------------

type or types of Options to be granted to a Participant; (iii) determine the
number of Option Shares to be covered by, or with respect to which payments,
rights, or other matters are to be calculated in connection with, Options; (iv)
determine the terms and conditions of any Option; (v) determine whether, to what
extent, and under what circumstances Options may be settled or exercised in
cash, Option Shares, other securities, other Options or other property, or
canceled, forfeited, or suspended and the method or methods by which Options may
be settled, exercised, canceled, forfeited, or suspended; (vi) determine
whether, to what extent, and under what circumstances cash, Option Shares, other
securities, other Options, other property, and other amounts payable with
respect to an Option shall be deferred either automatically or at the election
of the holder thereof or of the Committee; (vii) interpret, administer,
reconcile any inconsistency, correct any default and/or supply any omission in
the Plan and any instrument or agreement relating to, or Option made under, the
Plan; (iv) establish, amend, suspend or waive such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; and (ix) make any other determination and take any other action
that the Committee deems necessary or desirable for the administration of the
Plan.

 

(b) Unless otherwise expressly provided in the Plan and subject to the terms of
any Award Agreement, all designations, determinations, interpretations and other
decisions under or with respect to the Plan or any Option shall be within the
sole discretion of the Committee, may be made at any time and shall be final,
conclusive and binding upon all Persons, including the Company, any Affiliate,
any Participant, any holder or beneficiary of any Option, and any holder of
Option Shares.

 

(c) No member of the Committee shall be liable for any action or determination
made in good faith with respect to the Plan or any Option hereunder.

 

SECTION 4. Shares Available for Options. (a) Subject to adjustment as provided
in Section 4(b), the aggregate number of Option Shares with respect to which
Options may be granted under the Plan shall equal 32,277. If, after the
effective date of the Plan, any Option Shares covered by an Option granted under
the Plan, or to which such an Option relates, are forfeited, or if an Option has
expired, terminated or been cancelled for any reason whatsoever (other than by
reason of exercise or vesting), then the Option Shares covered by such Option
shall again be, or shall become, Option Shares with respect to which Options may
be granted hereunder.

 

(b) Adjustments. In the event that the Committee determines that any Sale of the
Company, dividend or other distribution (whether in the form of cash, Option
Shares, other securities, or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Option Shares or other securities of the
Company, issuance of warrants (other than to creditors) or other rights to
purchase Option Shares or other securities of the Company, or other similar
corporate transaction or event affects the Option Shares such that an adjustment
is determined by the Committee in its discretion to be necessary or appropriate
in order to prevent dilution or

 

4



--------------------------------------------------------------------------------

enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee shall, in such manner as it in good faith
deems equitable, adjust any or all of (i) the number of Option Shares or other
securities of the Company (or number and kind of other securities or property)
with respect to which Options may be granted, (ii) the number of Option Shares
or other securities of the Company (or number and kind of other securities or
property) subject to outstanding Options, and (iii) the exercise price with
respect to any Option.

 

(c) Substitute Options. Options may be granted, in the discretion of the
Committee, under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by a company acquired by the Company or with which the
Company combines (“Substitute Options”). The number of Option Shares underlying
any Substitute Options shall be counted against the aggregate number of Option
Shares available for Options under the Plan.

 

(d) Sources of Option Shares Deliverable Under Options. Any Option Shares
delivered pursuant to an Option may consist, in whole or in part, of authorized
and unissued Common Stock or of treasury shares.

 

SECTION 5. Eligibility. Any officer or key employee of the Company or any of its
Subsidiaries shall be eligible to be designated a Participant.

 

SECTION 6. Stock Options.

 

(a) Grant. Subject to the provisions of this Plan, the Committee shall have sole
and complete authority to determine the Participants to whom Options shall be
granted, the number of Option Shares to be covered by each Option, the exercise
price therefor and the conditions and limitations applicable to the exercise of
the Option.

 

None of the Options granted under the Plan are intended to meet the requirements
of Section 422 of the Code or any successor provision thereto unless such intent
is stated explicitly in the Award Agreement; provided, that the Committee shall
have the authority to grant Options that are intended to meet the requirements
of Section 422 of the Code or any successor provision thereto. Unless otherwise
provided in the applicable Award Agreement, all Options granted by the Committee
shall expire ten years after the date such Options are granted.

 

(b) Exercise Price. The Committee shall establish the exercise price at the time
each Option is granted, which exercise price shall be set forth in the
applicable Award Agreement and shall be not less than the Fair Market Value as
of the date of grant.

 

(c) Exercise. Each Option shall be exercisable at such times and subject to such
terms and conditions as the Committee may, in its sole discretion, specify in
the applicable Award Agreement or, with the consent of the Participant
thereafter. The Committee may impose such conditions with respect to the
exercise of Options, including without limitation, any relating to the
application of federal or state securities laws, as it may deem necessary or
advisable.

 

5



--------------------------------------------------------------------------------

(d) Vesting. Unless otherwise provided in the applicable Award Agreement, all
Options granted by the Committee shall vest over a five year period, in five
equal annual installments beginning on the first anniversary of the date of
grant; provided that in no event shall such Options vest over greater than a
five year period. If, for any reason, a Participant is terminated from
employment by the Company or any of its Subsidiaries, all unvested Options shall
be cancelled. Unless otherwise provided in the applicable Award Agreement, all
vested Options not exercised within ninety (90) days following termination shall
be cancelled, unless such Participant has been terminated by the Company for
Cause, in which case such vested Options shall immediately be cancelled upon
termination. Unless otherwise provided in the applicable Award Agreement, if the
Participant’s employment is terminated other than by the Company for Cause, the
Company will provide notice to such Participant setting forth the Fair Market
Value of the Common Stock underlying such Options within ninety (90) days after
such termination.

 

(e) Payment. No Option Shares shall be delivered pursuant to any exercise of an
Option until payment in full of the aggregate exercise price therefor is
received by the Company. Such payment shall be made (i) in cash or by bank
check, (ii) after a Public Offering, through simultaneous sales of underlying
Option Shares by brokers, or (iii) in Option Shares or other shares of Common
Stock which have been owned by the Participant for at least six months, such
Option Shares and/or shares of Common Stock to be valued at their Fair Market
Value as of the date of exercise.

 

SECTION 7. Amendment and Termination.

 

(a) Amendments to the Plan. The Board may amend, alter, suspend, discontinue or
terminate the Plan or any portion thereof at any time; provided that any such
amendment, alteration, suspension, discontinuance or termination that would
materially impair the rights of any Participant or any holder or beneficiary of
any Option theretofore granted shall not to that extent be effective without the
consent of the affected Participant, holder or beneficiary.

 

(b) Amendments to Options. The Committee may waive any conditions or rights
under, amend any terms of, or alter any Option theretofore granted,
prospectively or retroactively; provided that any such waiver, amendment or
alteration that would impair the rights of any Participant or any holder or
beneficiary of any Option theretofore granted shall not to that extent be
effective without the consent of the affected Participant, holder or
beneficiary. In addition, with the consent of any Participant, holder or
beneficiary, the Company may suspend, discontinue, cancel or terminate any
Option theretofore granted, prospectively or retroactively.

 

6



--------------------------------------------------------------------------------

SECTION 8. Sale of the Company. In the event of a Sale of the Company, the
Committee may (i) terminate without payment of any kind any Vested Options that
have an exercise price in excess of the Fair Market Value per share of Common
Stock (measured as of the date of such Sale of the Company), or (ii) terminate
any Vested Options for a payment in such form and for such amount as the
Committee may determine over such Option’s exercise price, multiplied by the
number of Options to be terminated, and/or (iii) immediately vest any unvested
Options, causing such Options to become immediately exercisable for, and,
subject to the provisions herein and in the applicable Award Agreement, relating
to, Option Shares.

 

SECTION 9. General Provisions.

 

(a) Nontransferability. Options may not be transferred other than by will or the
laws of descent and distribution and, during the lifetime of the Participant,
may be exercised only by such Participant (or his legal guardian or legal
representative). In the event of the death of a Participant, exercise of Options
granted hereunder shall be made only:

 

  i. by the executor or administrator of the estate of the deceased Participant
or the Person or Persons to whom the deceased Participant’s rights under the
Option shall pass by will or the laws of descent and distribution; and

 

  ii. to the extent that the deceased Participant was entitled thereto at the
date of his death, unless otherwise provided by the Committee in such
Participant’s Award Agreement.

 

(b) No Rights to Options. No Participant or other Person shall have any claim to
be granted any Option, and there is no obligation for uniformity of treatment of
Participants, or holders or beneficiaries of Options. The terms and conditions
of Options and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant (whether or not
such Participants are similarly situated).

 

(c) Share Certificates. All certificates for Option Shares or other securities
of the Company delivered under the Plan pursuant to any Option or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations, and other
requirements of the SEC, any stock exchange upon which such Option Shares or
other securities are then listed, any applicable federal or state laws, and any
applicable written agreements between THL, and/or the Company and the
Participants and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

 

7



--------------------------------------------------------------------------------

(d) Withholding.

 

(i) The Company shall be entitled, if necessary or desirable, to withhold from
any Participant, from any amounts due and payable by the Company to such
Participant (or secure payment from such Participant in lieu of withholding),
the statutory minimum amount of any withholding or other tax due from the
Company with respect to any securities issuable under the Options, and the
Company may defer the exercise of the Options or the issuance of the Option
Shares thereunder unless indemnified to its satisfaction.

 

(ii) Notwithstanding any provision of this Plan to the contrary, in connection
with the transfer of an Option to a transferee pursuant to Section 9(a) of the
Plan, the grantee shall remain liable for any withholding taxes required to be
withheld upon the exercise of such Option by the transferee.

 

(e) Award Agreements. Each Option hereunder shall be evidenced by an Award
Agreement, which shall be delivered to the Participant and shall specify the
terms and conditions of the Option and any rules applicable thereto, including
but not limited to the effect on such Option of the death, disability or
termination of employment or service of a Participant, and the effect, if any,
of such other events as may be determined by the Committee.

 

(f) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other compensation arrangements, which may, but need not, provide for the grant
of options (subject to stockholder approval if such approval is required), and
such arrangements may be either generally applicable or applicable only in
specific cases.

 

(g) No Right to Employment. The grant of an Option shall not be construed as
giving a Participant the right to be retained in the employ of, or in any
consulting relationship to, the Company or any Affiliate. Further, the Company
or an Affiliate may at any time dismiss a Participant from employment or
discontinue any consulting relationship, free from any liability or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any Award
Agreement.

 

(h) No Rights as Stockholder. Subject to the provisions of the applicable
Option, no Participant or holder or beneficiary of any Option shall have any
rights as a stockholder with respect to any Option Shares to be distributed
under the Plan until he or she has become the holder of such Option Shares.

 

(i) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed therein.

 

(j) Severability. If any provision of the Plan or any Option is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or

 

8



--------------------------------------------------------------------------------

Option, or would disqualify the Plan or any Option under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Option, such provision shall be stricken as to such
jurisdiction, Person or Option and the remainder of the Plan and any such Option
shall remain in full force and effect.

 

(k) Other Laws. The Committee may refuse to issue or transfer any Option Shares
or other consideration under an Option if, acting in its sole discretion, it
determines that the issuance or transfer of such Option Shares or such other
consideration will violate any applicable law or regulation or entitle the
Company to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Option shall be promptly refunded to the
relevant Participant, holder or beneficiary. Without limiting the generality of
the foregoing, no Option granted hereunder shall be construed as an offer to
sell securities of the Company, and no such offer shall be outstanding, unless
and until the Committee in its sole discretion has determined that any such
offer, if made, would be in compliance with all applicable requirements of the
U.S. federal and any other applicable securities laws.

 

(l) No Trust or Fund Created. Neither the Plan nor any Option shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Option, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

 

(m) Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

SECTION 10. Term of the Plan.

 

(c) Effective Date. The Plan shall be effective as of the date of its approval
by the persons and/or entities who own more than 75% of the voting power of all
outstanding stock of the Company, determined in a manner consistent with Section
280G(b)(5) of the Code, as amended, and the proposed regulations promulgated
thereunder. If such approval is not obtained, this Plan and any Options granted
under the Plan shall be null and void and of no force and effect.

 

(d) Expiration Date. No Option shall be granted under the Plan after ten years.
Unless otherwise expressly provided in the Plan or in an applicable Award
Agreement, the authority of the Board or the Committee to amend, alter, adjust,
suspend, discontinue, or terminate any such Option or to waive any conditions or
rights under any such Option shall, continue after ten years from November 20,
2003.

 

9



--------------------------------------------------------------------------------

SECTION 11. Indemnification. In addition to such other rights of indemnification
as they may have as members of the Board or the Committee, the members of the
Board and the Committee shall be indemnified by the Company against all costs
and expenses reasonably incurred by them in connection with any action, suit or
proceeding to which they or any of them may be party by reason of any action
taken or failure to act under or in connection with the Plan or any Option
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding; provided that any such Board or Committee member shall be
entitled to the indemnification rights set forth in this Section 11 only if such
member has acted in good faith and in a manner that such member reasonably
believed to be in or not opposed to the best interests of the Company and, with
respect to any criminal action or proceeding, had no reasonable cause to believe
that such conduct was unlawful, and further provided that upon the institution
of any such action, suit or proceeding a Board or Committee member shall give
the Company written notice thereof and an opportunity, at its own expense, to
handle and defend the same before such Board or Committee member undertakes to
handle and defend it on his own behalf.

 

10